.

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    BASEEM BROOKS,                                            CIVIL ACTION

                    Petitioner,

                            v.                                No.17-5604
                                                                                      FILED
    MARK GARMAN, ET AL.,
                                                                                       JUL - 8 20'19
                    Respondents.                                                   KATE BARKMAN, (;1erl\
                                                                                  By          Den Clpr'

                                                     ORDER

           AND NOW, this 8th day of July, 2019, upon careful and independent consideration of the

    Petition for a Writ of Habeas Corpus Under 28 U .S.C. § 2254 (Doc. No. 1), and after review of

    the Report and Recommendation of United States Magistrate Judge Lynne A. Sitarski C'R&R")

    (Doc. No. 14), and Petitioner's Objections thereto (Doc. No. 19), I find as follows:

        1. In 2009, Petitioner, Baseem Brooks, was convicted of, among other things, robbery and

            aggravated assault arising out of an armed home invasion. 1 Petitioner's conviction was

            affirmed on direct appeal by the Pennsylvania Superior Court, and the Pennsylvania

            Supreme Court denied direct review in 2012.

        2. In 2012, Petitioner filed a petition for state collateral review under the Pennsylvania Post-

            Conviction Relief Act ("PCRA"). Following an evidentiary hearing, Petitioner's PCRA

            petition was dismissed. In 2017, the Pennsylvania Superior Court affirmed the dismissal

            of the petition, and the Pennsylvania Supreme Court denied review.




    1
      The complete factual and procedural background of this matter is not recounted here, as it is fully set out
    in Judge Sitarski's Report and Recommendation. (See R&R 1-4.)
3. Thereafter, Petitioner initiated these federal habeas proceedings, pro se, raising three

   claims: ( 1) trial counsel was ineffective for failing to convey to Petitioner a plea offer made

   by the District Attorney; (2) the trial court failed to give a jury instruction regarding

   eyewitness identification, pursuant to the Pennsylvania Supreme Court's decision in

   Commonwealth v. Kloiber, 106 A.2d 820 (1954); and (3) the trial court "abused [its]

   discretion when it created a prima facie presumption by incorporating evidence of another

   charged crime into the instant case." (R&R 4.)

4. In her R&R, Judge Sitarski concluded that the first claim--that trial counsel was ineffective

   for failing to communicate a plea offer-failed because the PCRA court made a reasonable

   factual determination, after conducting an evidentiary hearing, that trial counsel did, in

   fact, convey the plea offer at issue to Petitioner. Judge Sitarski concluded that the

   remaining two claims failed because they merely allege violations of state law, which are

   not cognizable onfederal habeas review. (See R&R 9-19.)

5. Petitioner has filed objections to the R&R, challenging only Judge Sitarski's conclusion as

   to his first claim regarding trial counsel's alleged failure to communicate a plea offer.

   Accordingly, I will review that claim de novo and will not re-address the other claims, apart

   from noting that Judge Sitarski addressed the pertinent issues thoroughly and correctly. See

   Goney v. Clark, 749 F.2d 5, 6 (3d Cir. 1984) (holding that de novo review by a district

   court is not required where no specific objection to the report and recommendation is

   made).

6. As Judge Sitarski noted in her R&R, where a state court has made factual findings,

   including credibility determinations, those factual findings are "presumed correct on




                                              2
,•




        [federal] habeas review, unless rebutted by clear and convincing evidence." (R&R 12

        (citing 28 U.S.C. § 2254(e)(l ).)

     7. On January 7, 2016, the PCRA court held an evidentiary hearing on Petitioner's claim that

        his trial counsel failed to communicate a plea offer from the District Attorney. At the

        hearing, the PCRA court heard testimony from both Petitioner and Petitioner's trial

        counsel, Lloyd Long. Following this testimony, the PCRA court announced from the bench

        its findings of fact:

                THE COURT: Just a credibility issue. Okay. I'm prepared to render a
                finding of fact. I do find Mr. Long to have been credible and I do -- I very
                firmly believe he communicated this offer to [Petitioner]. So I will find as
                a fact that the offer was communicated. As a result of that, the issue has no
                merit. There is no factual basis for it. So I am going to deny that claim.

        (PCRA Hrg. Tr. at 44:3-13.)

     8. In her R&R, Judge Sitarski concluded that this factual finding was not unreasonable in

        light of the record, and that Petitioner had not rebutted the finding by clear and convincing

        evidence. (R&R 12-13.)

     9. In his Objections to the R&R, Petitioner offers several arguments as to why the PCRA

        court's factual determination was unreasonable. However, none of these arguments amount

        to clear and convincing evidence rebutting the PCRA court's factual determination.

     I 0. First, Petitioner argues that his trial counsel "admitted that he [had] seen Petitioner only

        twice prior to the start of trial and most of the communication [between them] was with

        Petitioner's mother.'' (Objections 1.) Even if true, this fact does not rebut trial counsel's

        testimony at the evidentiary hearing -found to be credible by the PCRA court-that he

        communicated to Petitioner the plea offer at issue on "at least two" occasions before trial.

        (PCRA Hrg. Tr. at 31: 13-19.) Indeed, trial counsel testified that the first time he conveyed



                                                  3
..


        the plea offer to Petitioner was not in person, but rather "would have been by letter or

        through [Petitioner's] mother." (Id! at 33:13-16.)

     11. Second, Petitioner notes that trial counsel "testified that he s[aw] Petitioner during the

        preliminary hearing phase [of the case]" and argues that "pleas are not even prepared or

        discussed at that early phase." (Objections 2.) But even if that is true, trial counsel did not

        testify that he first conveyed the plea offer to Petitioner around the time of the preliminary

        hearing. Rather, trial counsel merely testified that he first met Petitioner in person at that

        time. (See PCRA Hrg. Tr. at 28:23-29:5, 32:20-33:5.)

     12. Third, Petitioner notes that there was no testimony offered at the evidentiary hearing as to

        whether the plea offer at issue required him to "provide information on the two other

        alleged perpetrators" of the home invasion. (Objections 2.) But whether or not the plea

        offer required Petitioner to cooperate against his accomplices has no bearing on whether

        that plea offer was actually conveyed to Petitioner. Neither Petitioner nor trial counsel

        testified that there were multiple plea offers from the District Attorney. Accordingly, the

        specifics of the single plea offer at issue are not relevant to whether that offer was conveyed

        to Petitioner.

     13. Fourth, Petitioner argues that the PCRA court's finding was unreasonable because

        "although the PCRA court ... f1 ound] trial counsel credible, the court did not explain why

        Petitioner's testimony was not credible." (Objections 3.) This argument is meritless. By

        finding that Petitioner's trial counsel was credible, and that the plea offer was, in fact,

        communicated, the PCRA court implicitly found Petitioner's conflicting account to be not

        credible. While the PCRA court did not provide a detailed rationale for that finding, it is




                                                  4
.•


           more than amply supported by the record of the evidentiary hearing, and Petitioner has not

           offered any evidence-much less clear and convincing evidence-to rebut it.

        14. Fifth and finally, Petitioner argues that the PCRA court unreasonably credited trial

           counsel's testimony over his own testimony, in light of the fact that "Petitioner presented

           all the letters he [had] written to [trial] counsel in regards to whether a plea deal was

           offered," but that trial counsel "can't find the letters he sent to Petitioner." (Objections 3.)

        15. This argument is also meritless. At the evidentiary hearing, Petitioner testified that he sent

           a letter to trial his counsel dated April 16, 2019, asking whether there was a plea offer from

           the District Attorney. Petitioner testified that he had a copy of this letter, which, at the

           PCRA court's request, he read into the record. (PCRA Hrg. Tr. at 12:13-15:20.)

        16. Trial counsel testified that he had no "specific recollection" of that letter. (PCRA Hrg. Tr.

           at 29:6-7.) But, contrary to Petitioner's claim, trial counsel did not testify that he

           "c[ouldn't] find the letters he sent to Petitioner." (Objections 3.) Rather, trial counsel

           testified that he did not retain copies of those letters after he turned the case file over to

           Petitioner's new counsel, who began representing Petitioner on direct appeal. (See PCRA

           Hrg. Tr. at 34:6 7, 38:3-17.)

        17. And, in any event, trial counsel did not definitively testify that he ever conveyed the plea

           offer to Petitioner by letter, but, again, testified only that the first time he conveyed the

           offer "would have been by letter or through [Petitioner 'sj mother." (PCRA Hrg. Tr. at

           33:13-16 (emphasis added.))

        18. Because none of the foregoing refutes by clear and convincing evidence the PCRA court's

           reasonable factual finding that the plea offer was conveyed, Petitioner's claim fails.

     WHEREFORE, it is hereby ORDERED that:



                                                      5
.

    •   Petitioner's Objections (Doc. No. 19) are OVERRULED.

    •   The Report and Recommendation (Doc. No. 14) is APPROVED and ADOPTED.

    •   The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DENIED and

        DISMISSED WITH PREJUDICE.

    •   No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(l)(A) because

        Petitioner "has [not] made a substantial showing of the denial of a constitutional

        right" under 28 C.S.C. § 2253(c)(2), since Petitioner has not demonstrated that

        reasonable jurists would find my assessment Petitioner's claims debatable or

        wrong. Slack v. McDaniel, 529 U.S. 473,484 (2000).

    •   The Clerk of Court shall CLOSE this case.



                                             BY THE COURT:




                                         6
